Citation Nr: 1619005	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for left foot dermatitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 2005.

These matters come to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama.  

In November 2011, the Veteran had a Board hearing before the undersigned Acting Veterans Law Judge via a Travel Board and a transcript of that hearing is of record.

The Veteran appealed the issues, and in a January 2014 Board decision, the issue of entitlement to service connection for right shoulder tendonitis was reopened and remanded for a VA examination, entitlement to service connection for erectile dysfunction was granted, and entitlement to a compensable rating for left foot dermatitis was remanded for a VA examination.  A September 2014 rating decision issued by the RO granted service connection for right shoulder impingement with degenerative joint disease, and assigned a 10 percent rating for left foot dermatitis.  As the issues of entitlement to service connection for erectile dysfunction and right shoulder impingement have been granted, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.



FINDING OF FACT

The Veteran's left foot dermatitis is manifested by at least 5 percent but less than 20 percent of the exposed area affected, without corticosteroid or immunosuppressive drug use.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left foot dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated September 2009.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in October 2009 and June 2014.  Taken together, the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

In this case the RO has rated dermatitis under 38 C.F.R. § 4.118, DC 7806, the code for dermatitis or eczema, based upon the percentage of exposed and total body areas affected.
DC 7806 provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under DC 7806, 60 percent is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Here, in October 2009, the Veteran was afforded a VA medical examination.  He complained of itching of the bottom and sides of the foot, as well as shedding and crusting of the bottom of the foot..  Treatment consisted of daily use of topical "Eycorin," (apparently Eucerin), with no overall functional impairment.  On physical examination, the examiner diagnosed left foot dermatitis that was active.  There was no acne, chloracne, scarring alopecia, alopecia areata, and hyperhidrosis.  The dermatitis was characterized as crusting and hyperpigmentation of less than six square inches.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, and limitation of motion.  The skin lesion was described as 0 percent of exposed area, and 1 percent of the entire body.  The skin lesions were not associated with systemic disease or manifest in connection with a nervous condition.  There was no scar.  

At a June 2014 VA skin examination, the examiner noted foot dermatitis that the Veteran treated with topical medications, in the form of over-the-counter lotions, on a constant or near-constant basis.  On physical examination 0 percent of exposed area was affected, and at least 5 but less than 20 percent of total body area.  

A review of the Veteran's VA treatment records shows that he has treated his left foot dermatitis with topical medications, and there is no evidence of systemic therapy such as corticosteroids or other immunosuppressive drugs at any time.

Accordingly, the Board finds that the evidence does not support a rating in excess of 10 percent for left foot dermatitis during any time period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's left foot dermatitis disability is adequately compensated by the assigned disability rating.  His reported symptoms are all encompassed by the schedular rating criteria, which rates by analogy dermatitis symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran is also service connected for hypertension, right shoulder impingement with degenerative joint disease, tinnitus, and erectile dysfunction.  He has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, ___ Vet.App. ___, No. 14-3390, 2016 WL 747304 (Vet.App. Feb. 26, 2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for left foot dermatitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


